*457ON REHEARING.
Cockrell, J.
-In his petition for rehearing, the plaintiff in error suggests that we overlooked his third assignment of error, which is based upon his exception to the introduction of a map prepared by Mr. Frost. We did not overlook this assignment, but we did not discuss it in the opinion, because we understood from the oral argument of counsel that the Wilson map was considered the real vulnerable point in the State’s case. Mr. Frost was permitted to use this map, Avhich he had drawn, to illustrate his testimony, as to permanent physical objects, and also as to the locations of - the Hamptons, Blackwell and himself during various stages of the tragedy. We know of no valid objection to this method of clarifying testimony, nor was any pointed out to us by counsel. Morever we find no such substantial variance in the evidence as would render the admission of the map a reversible error, if there were authority for holding it incompetent.
Rehearing denied.
Taylor, C. J., and Shackleford, Whitfield and Ellis, JJ., concur.